Citation Nr: 1333919	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  08-38 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a fragment wound of the left index finger.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 



INTRODUCTION

The Veteran had active service from June 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that his December 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before the Board.  However, the Veteran failed to appear at his scheduled hearing in August 2013.  Accordingly, the Board is proceeding as though he withdrew this hearing request because the Veteran neither filed for a postponement of his hearing nor  provided documentation showing good cause for his failure to appear.  38 C.F.R. § 20.704(d) (2013).

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  The Veteran is in receipt of the maximum rating under Diagnostic Code 5229 for the left index finger, and there is no evidence of unfavorable or favorable ankylosis affecting individual or multiple digits. 



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a fragment wound of the left index finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5225, 5229 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist under the 
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that proper notice under this law includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice requirements were met in February and August 2007 letters.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  

Additionally, the Veteran was afforded two VA examinations in conjunction with the left index finger claim on appeal in August 2007 and March 2011.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left index finger disability as they include interviews with the Veteran, a review of the record, and full physical examinations with diagnostic testing.  They address the relevant rating criteria and his claim.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim and the duty to assist has been satisfied.   


Increased Rating Claim 

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204 -06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

The Veteran's fragment wound of the left index finger is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229.  

Diagnostic Code 5229 provides the rating criteria for limitation of motion of the index or long finger.  A noncompensable rating is assigned for a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is assigned for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

The Veteran was scheduled for a VA examination in August 2007 in connection with his claim for an increased rating.  The Veteran reported constant pain in his left index finger, and stated he was not able to move his finger effectively to do any activities with it.  He did not report any weakness in his hand.  Upon physical examination, the examiner noted flexion of the metacarpophalangeal joint to 30 degrees out of 50 degrees, and the second metacarpophalangeal joint was deviated radially for 10 degrees.  Range of motion of left index finger to the distal interphalangeal joint showed flexion to 80 degrees out of 80 degrees.  There was evidence of a 1.5 centimeter gap between the tip of the left index finger and the proximal transverse crease of the palm.  There was no evidence of a gap between thumb pad and other tips of fingers.  The examiner noted the Veteran was able to do pushing, pulling, and twisting, but experienced pain in the index finger of the metacarpophalangeal joint.  X-rays failed to show degenerative changes to the metacarpophalangeal joint of the left index finger.  Finally, as for effects on occupational function and activities of daily living, the Veteran stated he had difficulty typing and computer work.  He was a computer programmer for 10 years and stopped because of the pain.  He also reported he has difficulty using tools with his left hand.  The examiner noted he was unemployed.  

The Veteran again underwent a hand and finger VA examination in March 2011.  The Veteran reported that he underwent two surgeries in 1970 and 1971 due to a shrapnel injury on the left index finger.  He reported severe pain and sensitivity to minor bumps and trauma.  He did not describe any significant changes since the August 2007 VA examination.  Upon physical examination, the examiner noted flexion of the metacarpophalangeal joint to 80 degrees, and proximal interphalangeal joint flexion to 75 degrees.  Tenderness over the second metacarpophalangeal and second proximal interphalangeal joints of the left hand was noted, but there was no evidence of redness or cystic soft tissue swelling.  The examiner stated there was no evidence of ankylosis.  The examiner also noted that there was normal strength in all fingers of the left hand, including the index finger.  Further, there was no gap between the thumb pad and the fingers on the left hand.  There was a 1.5 centimeter gap between the left index finger and the palm, with no gap for the other fingers.  There was no decrease in range of motion with repetitive testing, but the Veteran reported an increase in pain.  Finally, the examiner reported the Veteran had difficulty picking up small objects with the left thumb and index finger, but had no problem with larger items.  It was noted the Veteran was unemployed and last worked as electrician's helper approximately three years before the examination.  The examiner also indicated the Veteran works on his neighbor's property mowing and picking up brush, albeit, mainly with his right hand, but he is able to complete the work

The Board has also considered the Veteran's VA treatment records dated through January 2009.  However, these records do not provide any information regarding range of motion of the left index finger, or show the Veteran suffers from ankylosis on any digits of the left hand.  

The Board has considered the Veteran's statements regarding his left index finger disability and finds that they are competent and credible.  The preponderance of the evidence, however, is against the assignment of a rating in excess of 10 percent for shrapnel wounds to the left index finger.  The currently assigned rating is the maximum rating allowed under Diagnostic Code 5229.  As such, the assignment of a rating in excess of 10 percent is impossible under these diagnostic criteria.  

The Board has considered the other diagnostic criterion related to the fingers to determine whether an increased rating is warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The remaining diagnostic codes, however, are simply not applicable to the Veteran's service-connected shrapnel wounds to the left index finger as there is no evidence of unfavorable or favorable ankylosis affecting individual or multiple digits.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227. 

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, as discussed above, the record shows that the manifestation of the left index finger disability at issue is consistent with those contemplated by the applicable schedular criteria.  Accordingly, the Board has concluded that referral of this case for extraschedular consideration is not in order.  

Finally, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, the August 2007 and March 2011 VA examiners noted the Veteran's complaints of pain in his left hand and his statements that he stopped working as a computer programmer due to pain.  However, the March 2011 examiner also noted that the Veteran was last employed in approximately 2010 as an electrician's helper.  No reason was provided for why the Veteran was no longer employed.  Nevertheless, the March 2011 examiner also indicated the Veteran works on his neighbor's property mowing and picking up brush, albeit, mainly with his right hand, but he is able to complete the work.  Despite the limitations imposed by the Veteran's shrapnel wound to the left index finger, the fact remains that the evidence does not suggest the Veteran is incapable of obtaining and maintaining substantially gainful employment.  Accordingly, Rice considerations are inapplicable in this case.


ORDER

Entitlement to a disability rating in excess of 10 percent for a fragment wound of the left index finger is denied.  



REMAND

With regard to the Veteran's claim seeking service connection for a back disorder, the record reflects that this claim was initially adjudicated by a final rating action issued in October 1970, thereby requiring the submission of new and material evidence to reopen the previously denied claim.  However, the record does not reflect that the Veteran has been provided with the notice required for such a claim to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Additionally, VA treatment records dated since January 2009 should be obtained and associated with the record.  Any additional development deemed necessary by the RO should also be completed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding the information and evidence necessary to reopen his claim of entitlement to service connection for a back disorder.  The letter should inform the Veteran that his claim was previously denied by a final October 1970 rating decision because the medical evidence of record did not reflect a diagnosis of or treatment for a current back disorder due to his military service.  

2.  Obtain any additional VA treatment records relevant to the claim for a back disorder dated from January 2009 to the present and associate them with the claims file.

3.  The RO should then complete any additional development deemed appropriate, including scheduling an examination or obtaining a medical opinion, and re-adjudicate the Veteran's claim to reopen.  If the full benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


